Title: Cotton Tufts to Abigail Adams, 8 June 1797
From: Tufts, Cotton
To: Adams, Abigail


        
          
            Dear Madm
            Weymouth June 8. 1797
          
          As you are now in a Sphere of Life that requires the Enjoyment of Health, the Exercise of Wisdom, Patience and every other Virtue, I wish you the Possession of these equal to its Exigences and that as is the Day so may be your Strength. I feel anxious for my Friends, but peculiarly so for the State of my Country, at the same Time can

chearfully leave it to the Care of Providence and those on whom our Constitution has devolved it— The Presidents Speech has met with the Approbation of the most sensible People and wherever Federalism prevails is applauded.
          Since you left Quincy, I have found much to do, something turns up every Day or two, that calls for Advice, Direction &C— In Consequence of your Letter to Mrs. Hobart, Her Son Mr. Adams applied for the 200 Dollars, has received it & gave his & his Father Nortons joint Note
          In examing the State of your Farms, I have found much unprofitable Stock— The Bay Mare lame, the Bay Horse old & with the Heaves. the former I sold to Elisha Turner for 50 Dollrs. A Number of Persons have applied for the Horse but none as yet will give 50 Dolls for him—for less I should be loth to sell him— The Mare bought of Hobart, has a Colt. I have been told within a few Days that she has also the Heaves and exceeding breachy— if the Horse should be sold, it will be best to put her at Porter’s, She is Still with French. Porter is full stock’d— The Stock at French’s is unprofitable, one yoke of oxen too old to keep longer, Propose to sell the first oppy. & replace them with a younger pair— There are also 4 old Cows, two of which propose to fat, the other Two to sell or keep till they Calve, being too far advanc’d for fatting— One Two (or 3 yrs. old Heifer) which calvd last Winter and proves but of little Value for a Dayry (small also) have disposd off— These, 5, if sold or fatted will leave for the Dayry 14 Cows most of them young and will be sufficient for the Purpose—
          on Thayers Farm, there is also a yoke of oxen too old to keep any Longer, shall sell them as soon as I can, not finding a Place on any of the Farms for fatting; there is, besides the 4 year old Steers, a pair of two year old which I propose Burrell shall work and that these two yoke shall suffice for him, there is also one old Cow and an unruly Heifer which must be disposed of, the Cow must be fatted & the Heifer also, or sold— Very little Sale for Cattle— Price fallen— I think it will be best to steer clear of a heavy bill at the End of the year for keeping Stock which the Tenant will demand by his Lease, (at least as far as may be) The Bill for keeping the Young Stock at Frenchs & Burrells was estimated at £45.16.0 one half of which I have to account for with them— Benj. Field, who applied to you for the Pasture bought of Jackson Field & Neddy Curtis is dead, have since let it to Jackson & Ebenr Field for the Season at

15 Dollrs. Salt Meadow at Milton to Elisha Turner @ 9 Drs. shall also let the Sedge Banks bought of Penniman Borlands Meadow offered to Jon. Baxter I found to have been contained in Frenchs Lease and claimd by him— In my Letter to the President I mentiond my letting the House Brisler removed from to Parson Clark, this let at 28 Dollrs. pr. Anm.— The Wall between Richardson & the Cedar Pasture I engaged Lt. Veazie to make @ 6/ pr Rod— there will be a necessity of making a small Piece of Wall at Burrells on the Road against his Pasture, and also in several other Places besides those you mentiond, before you left Quincy, but these must be attended to when the People are at Leisure And as there will be frequent occasion for this Business it will be best to retain Billings if we can keep him sober— As Soale will not continue under 15 Dolls. pr. Month for 6 Months, I have concluded to discharge Him—and engage one at a lower Rate if possible— Our Season has been very wet the meadow behind your dwelling House could not be planted till the latter End of May by which Time all the sewing & planting was compleated— the Lane to the great Pasture on the Hill fencd out with Rails & stone Wall— Tax on the high Way worked out— Wall on Quincys Meadow now making. Our Prospects of Hay are promising—
          Porter appears to be prudent industrious & trusty, rather too fearful of undertaking any Thing out of the common Track, without Advice—but a more general Acquaintance with the Business assigned him will remove his Diffidence— he keeps a particular Account of all Labour hird, of Articles deliverd of monies paid & received &C his wife fills her place well, that upon the whole I do not know where you could have been better suited— As there has been full employ for Porter Billings & Soale without attending to the Garden, Turrell has taken the Care of it principally— Porter has not as yet calld upon me for any Supplies of West India Articles &C— the Surplus of Butter & other Articles he sends to market, that I hope the Bill for these will not be so high as we expected, with the Oeconomy at present maintaind by them— I wish to hear from you as soon as may be relative to any Expences or other Matters—as I shall want to regulate Money Matters so as to answer every Exigency—
          If the Value of my Letter is to be measured by the Length of it I shall have some Merit to claim, for be assured it is the Longest I have wrote this seven years and my Eyes tell me that the next must be shorter—
          
          Mrs. Tufts joins me in Love to You & your Dear Husband and believe me to be with sincere Regard Yr. Very H Servt
          
            Cotton Tufts—
          
        
        
          not forgetting Miss Louisa—
        
      